 In the Matter of THE MARYLAND BOLT AND NUT COMPANYandSTEEL.WORKERS ORGANIZING COMMITTEE LOCAL No. 2060Cases Nos. R-837 and C-798CERTIFICATION OF REPRESENTATIVESOctober 27, 1939On August 16, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election Yin the above-entitled proceeding.On September 2, 1939, the Boardissued an Amended Direction of Election.2The Amended Directionof Election directed that an election be held within thirty (30) daysfrom the date thereof under the direction and supervision of theRegional Director for the Fifth Region (Baltimore, Maryland)among the production and maintenance employees of The MarylandBolt and Nut Company, Baltimore, Maryland, whose names appearedon its pay roll immediately preceding the date of said AmendedDirection of Election, including employees who did not work- duringsuch pay-roll period because they were ill or on vacation and employ-ees who were then or had since been temporarily laid off, and alsoincluding Vernon Leach, Bernice Desser, and Howard Butler, butexcluding other salaried and clerical employees, watchmen, fore-men, assistant foremen, and other supervisory employees, to deter-mine whether or not they desired to be represented by Steel WorkersOrganizing Committee, Local No. 2060, affiliated with the Commit-tee for Industrial Organization, for the purposes of collectivebargaining.Pursuant to the Amended Direction of Election, an election bysecret ballot was conducted on September 15, 1939, at Baltimore,Maryland, under the direction and supervision of the said RegionalDirector.On September 16, 1939, the Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, issued an Election Report,copies of which were duly served on the parties.No objections tothe conduct of the ballot or to the Election Report have been filed.by any of the parties.114 N. L. R. B. 707.215 N. L.R. B. 66.16 N. L. R. B., No. 56.564 THE MARYLAND BOLT AND NUT COMPANY565As to the balloting and its results,the Regional Director reportedas follows :Total Number of Eligible Voters_____________________________86Total Number of Ballots Cast________________________________84Total Number of Votes For :SteelWorkers Organizing Committee,Local No. 2060(C. I. 0.) 50Total Number of Votes Against:SteelWorkers Organizing Committee,Local No. 2060(C. I. 0.) 25Total Number of Blank Ballots______________________________0Total Number of Void Ballots________________________________0Total Number of Challenged Votes___________________________0By virtue of and pursuantto the powervested in the NationalLaborRelations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat.449, and pursuantto ArticleIII, Sections 8 and 9,of National Labor RelationsBoardRules andRegulations-Series 2,IT IS HEREBY CERTIFIED that SteelWorkers OrganizingCommittee,Local No. 2060,affiliated with the Committee for Industrial Organi-zation, has been designated and selectedby a majorityof the produc-tion and maintenance employeesof TheMaryland Bolt and NutCompany, Baltimore, Maryland,includingVernon Leach,BerniceDesser, and Howard Butler, but excluding other salaried and clericalemployees,watchmen,foremen, assistant foremen,and other super-visory employees, as their representative for the purposes of collec-tive bargaining,and that pursuant to Section 9 (a) of the Act, SteelWorkersOrganizingCommittee,Local No. 2060,affiliatedwith theCommittee for Industrial Organization,is the exclusive representa-tive of all such employees for the purpose of collective bargainingwith respect to rates of pay, wages,hours of employment,and otherconditions of employment.